101 F.3d 680
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Ramon Santana-PAREDES, Plaintiff, Appellee,v.HILTON INTERNATIONAL OF PUERTO RICO, INC., Defendant, Appellant.IL GIARDINO, INC., et al., Defendants, Appellees.
No. 95-2058.
United States Court of Appeals, First Circuit.
Dec. 3, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO [Hon.  Daniel R. Dominquez, U.S. District Judge]
Carlos Martinez-Texidor and Martinez-Texidor & Fuster, on brief for appellant Hilton International of Puerto Rico, Inc.
Vicente Santori Coll, Vicente Santori Margarida and Victor J. Casal Vazquez on brief for appellee Sun Alliance Insurance Company of Puerto Rico.
D. Puerto Rico
AFFIRMED.
Before SELYA, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
The parties have filed a joint motion requesting that this appeal be submitted on briefs without oral argument.  That motion is allowed.


2
We have reviewed the record on appeal, the briefs of the parties, and appellant's concession contained in its post-briefing informative motion.  We summarily affirm the district court judgment in favor of the appellee, Sun Alliance Insurance Company of Puerto Rico, essentially for the reasons stated in the district court opinion and order, dated August 7, 1995.


3
Appellee's request for appellate attorney's fees is denied as the request is unsupported by citation to any authorizing basis or developed argumentation.


4
Affirmed. See Loc.  R. 27.1.